Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2, 8, 9, drawn to the 1st stator having a curved portion at an obtuse angle of 112 degree, classified in B64C11/001 and F04D29/544.
II. Claim 3-5, drawn to the fan assembly having a second stator, classified in B64C11/001 and F04D29/544.
III. Claim 6, 7, drawn to the fan assembly having a vane, classified in B64C11/001 and F04D29/544.
IV. Claim 10, 11, drawn to the 1st stator tapering at 5 degree, classified in B64C11/001 and F04D29/544.
V. Claim 12, 13, drawn to the fan assembly having 5 evenly spaced blades, classified in B64C11/001 and F04D29/544.

The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are 

Have a materially different design, mode of operation, function, or effect. Specifically, the invention of Group I further specifies the 1st stator having a curved portion at obtuse angle of 112 degree, the invention of Group II further specifies the fan assembly having a second stator, the invention of Group III further specifies the fan assembly having a vane, the invention of Group IV further specifies the 1st stator tapering at 5 degree, and the invention of Group V further specifies the fan assembly having 5 evenly spaced blades.
Do not overlap in scope, i.e., are mutually exclusive. Specifically, the invention of Group I includes the 1st stator having a curved portion at obtuse angle of 112 degree, which is not found in the invention of other Groups, the invention of Group II includes the fan assembly having a second stator, which is not found in the invention of other Groups, the invention of Group III includes the fan assembly having a vane, which is not found in the invention of other Groups, the invention of Group IV includes the 1st stator tapering at 5 degree, which is not found in the invention of other Groups, and the invention of Group V includes the fan assembly having 5 evenly spaced blades, which is not found in the invention of other Groups.
Are not obvious variants, for example, a reference reading on Group I would not per se render the claims of Groups II-V obvious, and vice versa.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; because invention of Group I includes the subject matter of the 1st stator having a curved portion at obtuse angle of 112 degree, which is not found in the other Groups, the invention of Group II includes the subject matter of the fan assembly having a second stator, which is not found in the other Groups, the invention of Group III includes the subject matter of the fan assembly having a vane, which is not found in the other Groups, the invention of Group IV includes the subject matter of the 1st stator tapering at 5 degree, which is not found in the other Groups, and the invention of Group V includes the subject matter of the fan assembly having 5 evenly spaced blades, which is not found in the other Groups.
the inventions require different field of searches (for example, searching different classes/subclasses or electronic resources, or employing different search queries); because searching the invention of Group I requires searching for the 1st stator having a curved portion at obtuse angle of 112 degree, while searching for the invention of Group II requires 
the prior art applicable to one invention would not likely be applicable to another invention, for example, a prior art with the 1st stator having a curved portion at obtuse angle of 112 degree would not likely be applicable to the fan assembly having a second stator, or the fan assembly having a vane, or the 1st stator tapering at 5 degree, or the fan assembly having 5 evenly spaced blades, and
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
--------------------------------------------------------------------------------------------------------------------
Species
This application contains claims directed to the following patentably distinct species of Fig. 2A/B/C/D and species of Fig. 5, 6. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as the vanes of the species of Fig. 2A/B/C/D and the wing of the species of Fig. 5, 6. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries),
the prior art applicable to one invention would not likely be applicable to another invention.
rejections and arguments relating to patentability would need to address different questions of each invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745